                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, on behalf of itself, its physicians and
staff,     and     its    patients;   PLANNED
PARENTHOOD OF TENNESSEE AND
NORTH MISSISSIPPI, on behalf of itself, its
physicians and staff, and its patients;
KNOXVILLE                 CENTER              FOR
REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, CIVIL ACTION
on behalf of itself, its physicians and staff, and CASE NO. 3:20-cv-00501
its patients; DR. KIMBERLY LOONEY, on JUDGE CAMPBELL
behalf of herself and her patients; and DR.
NIKKI ZITE, on behalf of herself and her
patients,

Plaintiffs,

v.

HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of
the Board for Licensing Health Care Facilities,
in her official capacity; W. REEVES
JOHNSON, JR.,M.D., President of the
Tennessee Board of Medical Examiners, in his
official capacity; AMY P. WEIRICH, District
Attorney General of Shelby County, Tennessee,
in her official capacity; GLENN FUNK, District
Attorney General of Davidson County,
Tennessee, in his official capacity; CHARME P.
ALLEN, District Attorney General of Knox
County, Tennessee, in her official capacity; and
TOM P. THOMPSON, JR., District Attorney
General for Wilson County, Tennessee, in his
official capacity,

Defendants.




     Case 3:20-cv-00501 Document 52 Filed 09/11/20 Page 1 of 3 PageID #: 847
_________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       Notice is hereby given that the undersigned Assistant Attorney General, Edwin Alan

Groves, Jr., shall hereafter, as co-counsel, represent HERBERT H. SLATERY III, Attorney

General of Tennessee, in his official capacity; LISA PIERCEY, M.D., Commissioner of the

Tennessee Department of Health, in her official capacity; RENE SAUNDERS, M.D., Chair of the

Board for Licensing Health Care Facilities, in her official capacity; W. REEVES JOHNSON, JR.,

M.D., President of the Tennessee Board of Medical Examiners, in his official capacity; AMY P.

WEIRICH, District Attorney General of Shelby County, Tennessee, in her official capacity;

GLENN FUNK, District Attorney General of Davidson County, Tennessee, in his official

capacity; CHARME P. ALLEN, District Attorney General of Knox County, Tennessee, in her

official capacity; and TOM P. THOMPSON, JR., District Attorney General for Wilson County,

Tennessee, in his official capacity, during the course of this matter. All briefs, pleadings and other

documents required to be served upon Defendants related to this matter shall hereafter be served

on the undersigned.


                                                      Respectfully submitted,

                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter

                                                      /s/ Edwin Alan Groves, Jr.
                                                      EDWIN ALAN GROVES, JR.
                                                      Assistant Attorney General
                                                      Office of the Attorney General and Reporter
                                                      P.O. Box 20207
                                                      Nashville, TN 37202
                                                      (615) 741-2850
                                                      BPR No. 036813
                                                      Alan.groves@ag.tn.gov

                                                  2

    Case 3:20-cv-00501 Document 52 Filed 09/11/20 Page 2 of 3 PageID #: 848
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice has been served on the
 following counsel of record through the Electronic Filing System on this 11th day of September,
 2020:

Thomas H. Castelli
American Civil Liberties Union
Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
Tel: (615) 320-7142
tcastelli@aclu-tn.org

Jessica Sklarsky
Rabia Muqqadam
Francesca Cocuzza
Center for Reproductive Rights
199 Water Street, 22nd Floor
New York, NY 10038
Tel: (917) 637-3600
Fax: (917) 637-3666
jsklarsky@reprorights.org
rmuqqadam@reprorights.org
fcocuzza@reprorights.org

Susan Lambiase
Planned Parenthood Federation of America
123 William St., 9th Floor
New York, NY 10038
Tel: (212) 261-4405
Fax: (212) 247-6811
susan.lambiase@ppfa.org

Anjali Dalal
Andrew Beck
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 549-2633
adalal@aclu.org
abeck@aclu.org


                                                     /s/ Edwin Alan Groves, Jr.
                                                     EDWIN ALAN GROVES, JR.

                                                 3

    Case 3:20-cv-00501 Document 52 Filed 09/11/20 Page 3 of 3 PageID #: 849
